Case 19-30258-KLP                Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                   Desc Main
                                         Document    Page 1 of 28



                                  UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF VIRGINIA
                                         RICHMOND DIVISION

     In re:

     GEMSTONE SOLUTIONS GROUP, INC., et al.,                           Case No. 19-30258 (KLP)
                                                                       Chapter 11
                                                                       (Jointly Administered)
                                                   Debtors.


      OBJECTION OF THE UNITED STATES TRUSTEE TO DEBTORS’ MOTION FOR
          ENTRY OF AN ORDER (I) APPROVING THE DISCLOSURE STATEMENT,
      (II) APPROVING SOLICITATION AND NOTICE MATERIALS; (III) APPROVING
            FORMS OF BALLOTS AND ELECTION FORMS; (IV) ESTABLISHING
     SOLICITATION AND VOTING PROCEDURES; (V) ESTABLISHING PROCEDURES
              FOR ALLOWING CERTAIN CLAIMS FOR VOTING PURPOSES;
                  (VI) SCHEDULING A CONFIRMATION HEARING; AND
              (VII) ESTABLISHING NOTICE AND OBJECTION PROCEDURES

              John P. Fitzgerald, III, Acting United States Trustee for Region Four (the “UST”), 1

 through his counsel, in furtherance of the duties and responsibilities set forth in 28 U.S.C.

 § 586(a)(3) and (5) and pursuant to 11 U.S.C. §§ 307, the Federal Rules of Bankruptcy

 Procedure, and the Local Bankruptcy Rules for this District, hereby files his objection to the

 Debtors’ Motion for Entry of an Order (I) Approving the Disclosure Statement (as defined

 herein), (II) Approving Solicitation and Notice Materials; (III) Approving Forms of Ballots and

 Election Forms; (IV) Establishing Solicitation and Voting Procedures; (V) Establishing

 Procedures for Allowing Certain Claims for Voting Purposes; (VI) Scheduling a Confirmation

 Hearing; and (VII) Establishing Notice and Objections Procedures (the “Solicitation Procedures



 1
  Unless otherwise defined herein, capitalized terms shall have the definition assigned to them in the Disclosure
 Statement or the Plan.


 Kenneth N. Whitehurst, III, AUST (Va. Bar. No. 48919)
 Shannon Pecoraro, Esq. (Va. Bar No. 46864)
 Office of the United States Trustee
 701 East Broad Street - Suite 4304
 Richmond, VA 23219
 Telephone (804) 771-2310
 Facsimile (804) 771-2330
Case 19-30258-KLP          Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                        Desc Main
                                   Document    Page 2 of 28



 Motion”). 2 See ECF Doc. Nos. 1325 and 1326. In support of his objection, the UST represents

 and alleges as follows:

                                    PRELIMINARY STATEMENT

         After over a year of navigating through Chapter 11, the Disclosure Statement and

 underlying Plan currently before the Court reinforce what many long-feared—administrative

 insolvency. Despite the inability to pay all administrative claimants in full, aside from the

 professionals who had previously negotiated a carve-out with the secured lenders, the Debtors

 received approval of a streamlined procedure for settling administrative claims in an attempt to

 be able to propose a confirmable plan.

         The Debtors have now presented a Plan and Disclosure Statement that encompasses the

 settlement agreements recently reached with various administrative claimants and proposes to

 pay administrative claimants with whom they have yet to settle either (a) in full, to the extent

 they opt-out of a settlement provision or (b) a reduced amount of their claim, to the extent they

 opt-in or fail to opt-out.

         The Debtors now seek approval of the Disclosure Statement, which describes a Plan that

 is unconfirmable. Accordingly, the UST objects to the approval of the Disclosure Statement and

 to the approval of the procedures for its solicitation for the following reasons:

              •   The Disclosure Statement lacks sufficient information regarding the proposed
                  substantive consolidation under the Plan.

              •   It lacks sufficient information regarding the Acquisition Agreement for the
                  purchase of the equity interests or assets of Certified Art and Collectibles which is
                  to be approved as part of the confirmation process.

              •   The Disclosure Statement describes a Plan and the solicitation procedures
                  contemplate a process whereby administrative claimants are deemed to consent to

 2
   To the extent not defined herein, capitalized terms shall have the meaning assigned to them in the Disclosure
 Statement or Plan.



                                                      -2-
Case 19-30258-KLP        Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                  Desc Main
                                 Document    Page 3 of 28



                 a reduced amount of their claim simply by abstaining from returning an election
                 ballot and opting out of the proposed settlement provision.

             •   The Disclosure Statement lacks adequate information in that, among other things,
                 it (a) fails to provide any financial information, including a liquidation analysis or
                 financial projections; (b) fails to identify the Disbursing Agent or provide
                 information as to the terms of his or her retention; and (c) contemplates filing
                 significant documents and information in a Plan Supplement without providing
                 creditors and parties in interest sufficient time to review prior to the confirmation
                 objection or voting deadlines.

             •   The Plan and Disclosure Statement contemplate granting third-party releases and
                 grant exculpations to a myriad of entities and individuals through provisions which
                 are overly broad and do not satisfy the Behrmann factors applicable in the Fourth
                 Circuit.

             •   The Plan and Disclosure Statement contemplate the ratification or implementation
                 of bonus or severance programs with terms not previously approved by the Court,
                 without providing sufficient information regarding the changes to be implemented
                 to these existing programs, the employees covered by any such payments, and how
                 the awards contemplated satisfy the requirements of the Bankruptcy Code.

                       JURISDICTION, VENUE & CONSTITUTIONAL
                         AUTHORITY TO ENTER A FINAL ORDER

        1.       The Court has jurisdiction to consider this matter under 28 U.S.C. §§ 157 and

 1334. This is a core proceeding under 28 U.S.C. § 157(b)(1). Venue is proper in this district

 under 28 U.S.C. § 1408. The Court has constitutional authority to enter a final order in this

 matter. If it is determined that the bankruptcy judge does not have the constitutional authority to

 enter a final order or judgment in this matter, the UST consents to the entry of a final order or

 judgment by this Court in this matter.

        2.       John P. Fitzgerald, III is the acting UST for Region 4, which includes Richmond,

 under 28 U.S.C. § 581(a)(7). Pursuant to 11 U.S.C. § 307, the UST has standing to appear and

 be heard on any issue in a case or proceeding under the Bankruptcy Code.

        3.       Pursuant to 28 U.S.C. § 586(a)(3), the UST is statutorily obligated to monitor the

 administration of cases commenced under the Bankruptcy Code, 11 U.S.C. § 101 et seq.



                                                 -3-
Case 19-30258-KLP       Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                 Desc Main
                                Document    Page 4 of 28



 Specifically, he is charged with a number of supervisory responsibilities in reorganization

 bankruptcy cases under chapter 11 of the Bankruptcy Code, including monitoring plans and

 disclosure statements filed in Chapter 11 cases. 28 U.S.C. § 586(a)(3)(B).

                                  FACTUAL BACKGROUND

 4.     General Background

        1.      On January 16, 2019 (the “Petition Date”), Gymboree Group, Inc. and 10 of its

 affiliated companies (collectively, the “Debtors”) each filed a voluntary petition under Chapter 11

 of the Bankruptcy Code. On January 17, 2019, the Court entered an order authorizing joint

 administration and procedural consolidation of the chapter 11 cases pursuant to Bankruptcy Rule

 1015(b). See ECF Docket No. 60.

        2.      The Debtors remain in possession of their assets and continue to manage their

 business as debtors-in-possession pursuant to Bankruptcy Code sections 1107(a) and 1108. To

 date, no trustee or examiner has been appointed in these Chapter 11 cases.

        3.      On January 23, 2019, the UST appointed the Official Committee of Unsecured

 Creditors pursuant to Section 1102(a)(1) of the Bankruptcy Code (the “Creditors’ Committee”).

 See ECF Docket No. 126.

        4.      On March 4, 2019, the Court entered the (a) Order (I) Approving the Sale of Certain

 J&J Assets Free and Clear of Liens, Claims, Interests and Encumbrances and (II) Approving the

 Assumption and Assignment of Executory Contracts and Unexpired Leases in Connection

 Therewith; and (III) Granting Related Relief [ECF Doc No. 484] and (b) Order (I) Approving the

 Sale of Certain Gymboree and Crazy 8 Assets Free and Clear of Liens, Claims, Interests and

 Encumbrances and (II) Approving the Assumption and Assignment of Executory Contracts and

 Unexpired Leases in Connection Therewith; and (III) Granting Related Relief [ECF Doc. No.




                                                -4-
Case 19-30258-KLP        Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                  Desc Main
                                 Document    Page 5 of 28



 487], which, together, approved the sale of substantially all of the Debtors’ assets. The closing

 dates for such sales occurred on March 4, 2019 and April 4, 2019, respectively.

        5.      On or about July 17, 2020, the Debtors filed a motion for an order approving

 omnibus relief in aid of administration of the post-sale residual estates, including the approval of

 a streamlined procedure for settling administrative claims (the “Omnibus Relief Motion,” and the

 procedures proposed therein, the “Claim Settlement Procedures”). See ECF Doc. No. 873. The

 Claim Settlement Procedures sought to establish August 24, 2019 as the last date and time to file

 proofs of claim on account of administrative claims that are not claims seeking section 503(b)(9)

 priority and that arise on or prior to July 31, 2019. See Omnibus Relief Motion at ¶ 14. They also

 contemplated that the Debtors would be allowed to negotiate, in their sole discretion, with any

 claimant asserting an administrative claim to reach a settlement. Id. at ¶ 13. The settlement would

 then have to be provided to the Committee and the DIP Lender, who would have three business

 days to object to the proposed claim settlement. Id. In the event no objection was timely

 interposed, the claim settlement would be deemed approved by the Court. Id. An order approving

 the Omnibus Relief Motion, slightly revised to address some issues raised by the UST, was entered

 on or about August 9, 2019. See ECF Doc. No. 957.

        6.      On or about January 31, 2020, the Debtors filed the Disclosure Statement for

 Debtor’s Joint Chapter 11 Plan of Reorganization (the “Disclosure Statement”) and the Joint

 Chapter 11 Plan of Reorganization (the “Plan”). The Disclosure Statement and underlying Plan

 contemplate classifying claims into six classes, as follows:

                      Class                 Impairment            Voting Rights            Projected
                                                                                             Plan
                                                                                           Recovery
         1 – Prepetition ABL Claims       Impaired        Entitled to Vote                99%-100%
         2 – Other Secured Claims         Unimpaired      Deemed to Accept/Not Entitled   100%
                                                          to Vote
         3a – General Unsecured Claims    Impaired        Deemed to Reject/Not Entitled   0%
                                                          to Vote



                                                -5-
Case 19-30258-KLP          Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                          Desc Main
                                   Document    Page 6 of 28


          3b – Deficiency Claims                Impaired           Entitled to Vote                  0%
          4 – Intercompany Claims               Impaired           Deemed to Reject/Not Entitled     N/A
                                                                   to Vote
          5 – Interests in Gemstone Solutions   Impaired           Deemed to Reject/Not Entitled     0%
                                                                   to Vote
          6 – Interests in Subsidiary Debtors   Either             Either (i) Deemed to Accept/Not   N/A
                                                (i) Unimpaired     Entitled to Vote or (ii) Deemed
                                                or (ii) Impaired   to Reject/Not Entitled to Vote

         7.      With respect to administrative claimants, the Plan and Disclosure Statement

 contemplated that to the extent they entered into a settlement pursuant to the Claim Settlement

 Procedures, they would receive the treatment specified in their specific settlement. See Disclosure

 Statement at Art. I.C.1.a, p. 3. To the extent settlements have not been entered into, the Disclosure

 Statement and Plan provide for the following treatment:

         Each other Holder of an Administrative Claim will have the opportunity to timely
         elect, on its Election Form, to opt-out of the Plan Administrative Claim Settlement.
         To the extent a Holder timely opts out of the Plan Administrative Claim Settlement
         or its Administrative Claim is subject to the Supplemental Administrative Claims
         Bar Date, such Holder will receive, unless otherwise agreed by such Holder and the
         Debtors or the Reorganized Debtors, as applicable, or unless a Final Order provides
         otherwise, in full and final satisfaction of its Allowed Administrative Claim, Cash
         equal to the Allowed amount of such Administrative Claim promptly after the date
         on which such Administrative Claim becomes an Allowed Claim.

         If the Holder becomes a Plan Administrative Claim Settlement Claimant by electing
         not to opt out of the Plan Administrative Claim Settlement, such Holder will have
         its Administrative Claim Allowed in the amount set forth in the Debtors’ books and
         records, or in such amount as may otherwise be (i) agreed to by such Holder, the
         Debtors, and Plan Sponsor, or (ii) ordered by the Court. In addition, each Plan
         Administrative Claim Settlement Claimant will have the right to choose, on its
         Election Form, to receive, at its election, in full and final satisfaction of its Allowed
         Administrative Claim, either (i) Cash equal to 60% of the Allowed amount of such
         Claim to be paid within ten (10) Business Days of the Effective Date (the
         “Expedited Treatment”) or (ii) (a) Cash equal to 32.5% of the Allowed amount of
         such Claim to be paid within ten (10) Business Days of the Effective Date and (b)
         the Additional Administrative Recovery within ten (10) Business Days of the
         Monetization Date (the “Deferred Treatment”).

         The Debtors will have the discretion to elect Expedited Treatment or Deferred
         Treatment for a Holder who becomes a Plan Administrative Claim Settlement
         Claimant but does not make an election on its Election Form.

 See id; Plan at Art. II.A.1.a.


                                                       -6-
Case 19-30258-KLP       Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                 Desc Main
                                Document    Page 7 of 28



                                           OBJECTION

    I.      Legal Framework

         The basic structure of Chapter 11 of the Bankruptcy Code is a system where a plan of

 reorganization or liquidation is proposed to the creditors who then vote on whether to accept or

 reject the plan. 11 U.S.C. §§ 1121, 1125-1129. After the plan is voted upon, the Court

 determines whether the plan can be “confirmed” by determining whether the statutory

 requirements for confirmation are met. 11 U.S.C. § 1129. Once the plan is “confirmed,” it

 becomes a contract between the reorganized debtors and all of their creditors that replaces all of

 the debtors’ prior obligations. See, e.g., In re Shenandoah Realty Partners, L.P., 287 B.R. 867,

 871 (Bankr. W.D. Va. 2002); In re Lacy, 183 B.R. 890, 892 n.1 (Bankr. D. Colo. 1995); 11

 U.S.C. § 1141.

         In order to provide creditors with the information necessary to make an informed vote on

 the plan, the Bankruptcy Code requires the proponent of the plan to provide creditors with a

 “disclosure statement.” 11 U.S.C. § 1125(b). The purpose of the disclosure statement is to

 provide creditors with information about the debtor, the plan, and their treatment thereunder

 necessary for creditors to make an informed and reasoned vote. See, e.g., In re Monnier Bros,

 755 F.2d 1336, 1342 (8th Cir. 1985) (“[t]he primary purpose of a disclosure statement is to give

 the creditors the information they need to decide whether to accept the plan”); In re Forest

 Grove, LLC, 448 B.R. 729, 737 (Bankr. D.S.C. 2011) (“[t]he purpose of a disclosure statement is

 to clearly provide creditors with information regarding the debtor’s plan and their treatment

 under that plan”); In re Phoenix Petroleum Co., 278 B.R. 385, 392 (Bankr. E.D. Pa. 2001) (“the

 general purpose of the disclosure statement is to provide ‘adequate information’ to enable

 ‘impaired’ classes of creditors and interest holders to make an informed judgment about the




                                                -7-
Case 19-30258-KLP        Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                  Desc Main
                                 Document    Page 8 of 28



 proposed plan and determine whether to vote in favor of or against that plan”).

        Precisely what information must be contained in a disclosure statement varies depending

 on the particulars of the case. Generally speaking, however, a disclosure statement must contain

 “adequate information,” which is defined as:

           [I]nformation of a kind, and in sufficient detail, as far as is reasonably
           practicable in light of the nature and history of the debtor and the condition
           of the debtor’s books and records ... that would enable such a hypothetical
           investor of the relevant class to make an informed judgment about the plan.

 11 U.S.C. § 1125(a).

        “Adequate information” for disclosure statement purposes has been described as “all

 information that is reasonably necessary to permit creditors and parties-in-interest to fairly and

 effectively evaluate the plan.” In re Robert’s Plumbing & Heating, LLC, Case No. 10-23221,

 2011 WL 2972092 at * 2 (Bankr. D. Md., July 20, 2011); see also In re A.H. Robbins Co., Inc.,

 Case No. 98-1080, 1998 WL 637401 at * 3 (4th Cir. 1998) (adequate information means

 “sufficient information to permit a reasonable, typical creditor to make an informed judgment

 about the merits of the proposed plan”).

        Courts have held that the following types of information should be included in a

 disclosure statement:

           i.    The circumstances that gave rise to the filing of the case;
           ii.   A complete description of the available assets and their value;
           iii.  The anticipated future income of the debtor;
           iv.   The source of the information provided in the disclosure statement;
           v.    The condition and performance of the debtor while in chapter 11;
           vi.   Information regarding claims against the estate;
           vi.   A liquidation analysis setting forth the estimated return that creditors
                 would receive under chapter 7;
           vii. The accounting and valuation methods used to produce the financial
                 information in the disclosure statement;
           viii. A summary of the plan;
           ix. An estimate of all administrative expenses, including attorneys’ fees
                 and accountant’s fees;



                                                 -8-
Case 19-30258-KLP        Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                    Desc Main
                                 Document    Page 9 of 28



           x. The collectability of any accounts receivable;
           xii. Any financial information, valuations or pro forma projections that
                 would be relevant to creditors’ determination of whether to accept or
                 reject the plan;
           xiii. Information relevant to the risks being taken by the creditors and
                 interest holders;
           xiv. The actual or projected value that can be obtained from avoidable
                 transfers;
           xv. The existence, likelihood and possible success of non-bankruptcy
                 litigation; and
           xvi. The tax consequences of the plan.

 See, e.g., Collier on Bankruptcy ¶ 1125.02[2].

        Here, not only does the Solicitation Procedure Motion propose solicitation or tabulation

 procedures that are solely to the Debtors’ advantage and do not comply with the Bankruptcy

 Code or the Bankruptcy Rules, but the Disclosure Statement also fails to provide sufficient

 disclosure appropriate to the circumstances of these cases for the reasons set forth in greater

 detail below.

    A. The Disclosure Statement Lacks Sufficient Information Regarding the Proposed
       Substantive Consolidation Under the Plan.

        The Plan provides that it “constitutes a separate Plan for each of the Debtors and does not

 effectuate a substantive consolidation of the Debtors or their Estates.” See Plan at Introduction,

 p. 4. The Disclosure Statement, on the contrary, provides:

        Solely for purposes of voting on, and receiving Distributions under, the Plan, the
        Estates are deemed to be substantively consolidated, i.e., (a) all assets and liabilities
        of the Debtors will be deemed to be assets and liabilities, respectively, of a single
        Estate; (b) all guarantees by one Debtor of the obligations of any other Debtor will
        be deemed eliminated, (c) any joint or several liability of any of the Debtors will
        be deemed to be one obligation of the Debtors; and (d) each Proof of Claim filed in
        the case of any Debtor will be deemed filed against all Debtors and will be deemed
        one Claim against and a single obligation of the Debtors. This deemed substantive
        consolidation will not affect (a) the legal and corporate structures of the Debtors;
        (b) the right of the Holders of Allowed Claims to receive Distributions from any
        insurance policies or proceeds of such policies; (c) any Liens granted or arising at
        any time prior to the Effective Date or the priority of those Liens; or (d) the rights




                                                  -9-
Case 19-30258-KLP         Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                 Desc Main
                                 Document     Page 10 of 28



          of the Debtors to contest alleged setoff or recoupment rights on the grounds of lack
          of mutuality under section 553 of the Bankruptcy Code and other applicable law.

 See Disclosure Statement at Art. I.A, p. 2.

          The language in the Disclosure Statement and Plan appear inconsistent. Moreover, while

 the Disclosure Statement seeks to substantively consolidate the Debtors’ estates, it is silent as to

 the reasons as to why the equitable remedy is appropriate in these cases. “Substantive

 consolidation has no express statutory basis but is a product of judicial gloss.” Union Sav. Bank

 v. Augie/Restivo Baking Co. (In re Augie/Restive Baking Co.), 860 F.2d 515, 518 (2d Cir. 1988)

 (internal citations omitted). The bankruptcy court’s authority to grant substantive consolidation

 derives from the court’s general discretionary equitable powers. See In re Continental Vending

 Machine Corp., 517 F.2d 997, 1000 (2d Cir. 1975); see also, Federal Deposit Ins. Corp. v.

 Colonial Realty Co., 966 F.2d 57 (2d Cir. 1992) (the authority for substantive consolidation is

 found in the bankruptcy court’s general equitable powers set forth in 11 U.S.C. § 105).

          The Disclosure Statement should be amended to provide clarity as to the substantive

 consolidation relief sought within the Plan. Furthermore, because the decision as to whether

 substantive consolidation is proper in a case is a fact-intensive exercise, the Disclosure Statement

 should provide additional information as to the Debtors’ reason why substantive consolidation in

 these cases would ensure the equitable treatment to all creditors and should be approved under

 Fourth Circuit law. See, e.g. In re Gordon Properties, LLC, 478 B.R. 750 (E.D. Va. 2012)

 (citing Stone v. Eacho, 127 F.2d 284 (4th Cir. 1942)).

    II.      The Disclosure Statement Lacks Sufficient Information Regarding the
             Acquisition Agreement for the Purchase of the Equity Interests or Assets of
             Certified Art and Collectibles.

          The Disclosure Statement provides for the reorganization of the Debtors, with the New

 Equity Interests being issued to the Holder of Allowed DIP Claims. See Disclosure Statement at



                                                 - 10 -
Case 19-30258-KLP        Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                   Desc Main
                                Document     Page 11 of 28



 Art. I.A, p. 1. Moreover, the Reorganized Debtors will be capitalized by the provision of an Exit

 Facility by Goldman Sachs Specialty Lending Group, L.P. (the “Plan Sponsor”). Id. The Exit

 Facility would, in turn, fund the payment of certain Administrative Claims, Priority Claims, fund

 the Reorganized Debtors’ general corporate expenses and the Reorganized Debtor’s purchase of

 a controlling interest in Certified Art and Collectibles. Id. More specifically, the Disclosure

 Statement provides that:

        Certified Art and Collectibles is developing a system utilizing tags embedded with
        Near Field Communication antennas to provide electronic verification of the
        authenticity of art, memorabilia, and other items. Following the acquisition, the
        Reorganized Debtors intend to rename Certified Art and Collectibles as LuxVerity,
        complete its development, and market and operate its products.

 See Disclosure Statement, Art. I.A, p. 2.

        While the connection between the Debtors’ business and Certified Art and

 Collectibles is far from clear, the Disclosure Statement and Plan further provide that on

 the Effective Date, the Reorganized Debtors will enter into an acquisition agreement for

 the purchase of the interests or assets of Certified Art and Collectibles (the “CAC

 Acquisition”), and that confirmation of the Plan will be deemed approval of the CAC

 Acquisition and the Acquisition Documents, as well as “all transactions contemplated

 thereby, and all actions to be taken, undertakings to be made, and obligations to be

 incurred by the Reorganized Debtors in connection therewith.” See Disclosure Statement

 at Art. V.B.11, p. 30; Plan at Art. III.L, p. 21. Said differently, the Disclosure Statement

 and underlying Plan are requesting approval of documents and transactions which are

 vaguely described and whose terms are undisclosed. The Disclosure Statement should be

 amended, at a minimum, (i) to provide additional information regarding (a) the

 connection between the Debtors’ business and Certified Art and Collectibles, (b) any




                                                - 11 -
Case 19-30258-KLP           Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15               Desc Main
                                   Document     Page 12 of 28



 impact that the creation or acquisition of LuxVerity would have on any of the Debtors’

 creditors, and (ii) to attach the Acquisition Documents whose approval is sought as part

 of the Plan confirmation to the Plan Supplement.

    III.         Administrative Claimants Against the Debtors Should Not Be Deemed to Have
                 Consented to their Treatment Under the Plan.

           As set forth above, the Court recently approved the Claim Settlement Procedures. Under

 the Disclosure Statement and underlying Plan, each administrative claimant that has entered into

 a settlement with the Debtors pursuant to the approved procedures will receive the treatment

 clearly consented to in their respective settlements. See Disclosure Statement at Art. I.C.1.a, p.

 3; Plan at Art. II.A.1.a. To the extent administrative claimants have not entered into a settlement,

 they will receive an election form, granting them the opportunity to opt-out of the Plan

 Administrative Claim Settlement. If they opt-out of the Plan Administrative Claim Settlement or

 to the extent the administrative claim accrues between August 1, 2019 and the Effective Date,

 then those administrative claimants would receive (unless agreed to otherwise or unless an order

 of the Court provides otherwise) full payment of their Allowed administrative claim. If they do

 not opt out, the Plan Administrative Claim Settlement contemplates payment of administrative

 claimants less than the full amount of their claims; rather, they would be able to elect one of the

 following treatments:

           i.       Agreeing to receive, in full and final satisfaction of its Allowed Administrative
                    Claim, Cash equal to 60% of the Allowed amount of such Claim to be paid within
                    ten (10) business days of the Effective Date; or

           ii.      Agreeing to receive, in full and final satisfaction of its Allowed Administrative
                    Claim:

                    a.     Cash equal to 32.5% of the Allowed amount of such Claim to be paid within
                           ten (10 business days of the Effective Date and




                                                  - 12 -
Case 19-30258-KLP           Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                           Desc Main
                                   Document     Page 13 of 28



                  b.       The Additional Administrative Recovery 3 within ten (10) Business Days of
                           the Monetization Date.

 See Disclosure Statement at Art. I.C.1.a, p. 3; Plan at Art. II.A.1.a. Notably, to the extent that an

 administrative claimant fails to return the election ballot, then such claimant shall be deemed to

 have consented to the treatment of their claim in accordance with the Plan Administrative Claim

 Settlement. Said differently, what the Plan proposes and what the Disclosure Statement

 summarizes is in essence a procedure whereby administrative claimants who have yet to settle

 with the Debtors will be given a choice: Either (i) opt out of the proposed treatment and receive

 full payment or (ii) opt in the settlement provision and receive a partial payment of their claim

 (most likely on a faster timeline than if they opted out). If, however, they fail to respond, they

 will be deemed to have consented and opted-in to the less favorable treatment of their

 administrative claim.

         A chapter 11 plan cannot be confirmed unless administrative claimants are paid in full or

 agree to alternate treatment. 11 U.S.C. § 1129. Section 1129(a)(9) expressly provides that

 “[e]xcept to the extent that the holder of a particular claim has agreed to a different treatment of

 such claim, the plan provides that (A) with respect to a claim of a kind specified in section

 507(a)(2) or 507(a)(3) of this title, on the effective date of the plan, the holder of such claim will

 receive on account of such claim cash equal to the allowed amounts of such claim.” See 11

 U.S.C. §1129(a)(9) (Emphasis added). Black’s Law Dictionary defines the term “agree” as “to

 concur; come into harmony; give mutual assent; unite in mental action; exchange promises;




 3
   “Additional Administrative Recovery” is defined as “a Cash payment to Plan Administrative Claim Settlement
 Claimants who elect Deferred Treatment equal to such Claimants pro rata share, together with all other Holders that
 elect Deferred Treatment (including pursuant to an Individual Administrative Claim Settlement) of up to 50% of the
 LC Cash Collateral, which shall in no event exceed 57.5% of the amount of such Claimants Allowed Administrative
 Claim.” See Plan at Arti. I.A.2, p. 1.



                                                       - 13 -
Case 19-30258-KLP        Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                  Desc Main
                                Document     Page 14 of 28



 make an agreement; arrange; to settle.” Thus, simply abstaining from returning an election ballot

 and opting out of the proposed settlement does not constitute “consent”.

        Establishing consent by silence or failure to opt-out is inconsistent with basic contract

 principles. See, e.g. In re Emerge Energy Services, LP, 2019 WL 7634308 (Dec. 5, 2019 Bankr.

 Del.) (“For the Court to infer consent from the nonresponsive creditors and equity holders, the

 Debtors must show under basic contract principles that the court may construe silence as

 acceptance because (1) the creditors and equity holders accepted a benefit knowing that the

 Debtors, as offerors, expected compensation; (2) the Debtors gave the creditors and equity

 holders reason to understand that assent may be manifested by silence or inaction, and the

 creditors and equity holders remained silent and inactive intending to accept the offer; or (3)

 acceptance by the creditors and equity holders can be presumed due to previous dealings

 between the parties.”). Here, the Debtors cannot do so. While the administrative claimants are

 being paid some of their claims regardless of whether they opt-in or opt-out, the Bankruptcy

 Code clearly provides for their claims to be paid in full unless they specifically agree to different

 terms. Moreover, while the Election Form has bold language indicating that failure to opt out or

 to return the ballot would entitle them to less reasonable treatment, failure to return the Election

 Form does not per se evidence their consent to the less favorable treatment; rather, it can be

 easily explained as inattentiveness, mistake, or lack of understanding of the legal intricacies of

 the ballots received. What the Plan and Disclosure Statement propose is simply not “consent” or

 “agreement” as required by 11 U.S.C. § 1129(a)(9), and the Plan should be deemed to be

 unconfirmable.




                                                 - 14 -
Case 19-30258-KLP         Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                   Desc Main
                                 Document     Page 15 of 28



    IV.      Provisions Which Require Amendments, Clarifications, or That Raise Objections
             to the Disclosure Statement.

          In addition to the issues raised above, the UST also objects to the following provisions in

 the Disclosure Statement and/or Plan and requests that they be amended or that the Debtors

 provide justification for those provisions:


          a. Lack of financial information: The Disclosure Statement is completely void of any
             financial information. There is no liquidation analysis to support the best interest test
             set forth at Art. VI.a.3 of the Disclosure Statement and the Financial Projections that
             are supposed to be attached at Exhibit C to support the Plan’s feasibility are also
             “forthcoming”. Moreover, there is no indication as to when such documents will be
             filed. The UST requests that those documents be filed along with the Plan Supplement
             at least ten (10) business days before the deadline to vote on or object to the Plan.

          b. Plan Supplement: The Plan and the Disclosure Statement contemplate that the Plan
             Supplement, which will include many key documents and information (including the
             identity of the Board of Directors, the list of leases and contracts to reject, and the Exit
             Facility Documents) will be filed with the Court five (5) days before the deadline to
             object to Confirmation.. See Disclosure Statement at Art. I.H; Plan at Art. I.A.85.
             Because the Plan Supplement will contain important documents with important
             information for parties in interest to determine whether they have objections to the Plan
             and for creditors to determine whether to vote in favor of the Plan, it should be filed
             with the Court and provided to all parties in interest by no later than ten (10) business
             days of the deadline to vote on or object to the Plan.

          c. Disbursing Agent: The Disclosure Statement provides that the Debtors or the
             Reorganized Debtors, as applicable, will designate “one or more entities (which may
             be the Reorganized Debtors) to effectuate the distributions under the Plan.” See
             Disclosure Statement at Art. V.B.3, p. 27; Plan at Art. III.D.1. See also Plat at Art.
             I.A.33 (“Disbursing Agent” means “an Entity appointed to make the distributions
             required by the Plan after the Effective Date, which may be the Reorganized Debtors”).
             Moreover, the Disclosure Statement and Plan also provide that the Disbursing Agent
             shall be paid reasonable fees and expenses, without specifying what they are. The
             Disclosure Statement and Plan should be amended to provide that the identity of the
             Disbursing Agent and the terms of the fee structure she or he is entitled to shall be
             disclosed and provided for in the Plan Supplement to be filed within ten (10) business
             days of the deadline to vote on or object to the Plan.

          d. Reporting Requirements: The Disclosure Statement and Plan shall be amended to
             clarify the entity that will be responsible for filing periodic reporting requirements with
             the Court following the confirmation of the Plan.




                                                  - 15 -
Case 19-30258-KLP         Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                 Desc Main
                                 Document     Page 16 of 28



         e. Pending Litigation: The Disclosure Statement discusses the adversary proceeding and
            ongoing litigation that Deutsche Bank Trust Company Americas (“DBTCA”) filed
            against the Debtors as well as other individuals, seeking various relief. See Disclosure
            Statement at Art. IV.O. The Defendants filed a motion to dismiss the adversary
            proceeding, which his currently under advisement. The parties filed a joint motion
            seeking a mediator, and the hearing is currently scheduled for March 12, 2020. The
            Disclosure Statement should be amended to disclose how a judgment in favor of the
            defendants would impact the current Plan and/or the treatment of creditors currently
            contemplated under the Plan.

    V.      The Disclosure Statement Does Not Give Adequate Information Regarding the
            Third-Party Release and Exculpation Clauses.

         Both the Disclosure Statement and the Plan contain provisions for the release and

 exculpation of various non-debtor parties by other non-debtor parties from all sorts of liability.

 See Disclosure Statement at Art.V.H.1 and Art. V.H.2; Plan, Art. IX.A- B. As described more

 fully below, the Debtors have not demonstrated the appropriateness of these provisions.

         Without reciting the release clauses in their entirety, the provisions contemplated for in

 the Plan cause all of Debtors’ creditors to release and hold harmless non-debtor parties (the

 “Released Parties”) from any liability for anything occurring prior to the Effective Date unless

 (a) they abstain from voting on the Plan and opt-out of the releases; (b) they vote to reject the

 Plan and opt-out of the releases; or (c) they are deemed to reject the Plan and object to the Plan.

 The Released Parties include :

            (a)   The Debtors
            (b)   The Estates
            (c)   The Creditors’ Committee and its members
            (d)   The DIP Agent and the DIP Lenders
            (e)   The Prepetition ABL Agent and the Prepetition ABL Lenders
            (f)   The Prepetition Term Loan Agent and the Prepetition Term Loan Lenders and
            (g)   The Representatives of (a)-(g), which shall include, among other entities, any
                  successor, predecessors, officers, directors, partners, limited partners, general
                  partners, shareholders, managers, investment managers, Affiliates, employees,
                  agents, attorneys, advisors or other professionals.

 See Plan, Art. I.A.102 (definition of “Released Parties”); Art. IX.B




                                                - 16 -
Case 19-30258-KLP          Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                    Desc Main
                                  Document     Page 17 of 28



           The exculpation clause provides that more or less the same parties are free from any

 claims related to, or arising out of, the Chapter 11 Cases, unless the act or omission constituted

 fraud or willful misconduct. See Plan, Art. VIII.G.

           Although there is no per se prohibition against imposing releases of non-debtors by other

 non-debtors, those releases are not appropriate in every case, or even in most cases. See In re

 A.H. Robins Co., Inc., 880 F.2d 694, 702 (4th Cir. 1989). Whether such releases and exculpatory

 clauses are appropriate is dependent upon the facts and circumstances of each particular case.

 Behrmann v. National Heritage Foundation, 663 F.3d 704, 711 (4th Cir. 2011). Approval of

 non-debtor releases and exculpatory clauses “should be granted cautiously and infrequently.” Id.

 at 712.

           In Behrmann, the Fourth Circuit enumerated several factors that should be considered in

 determining whether third-party releases are appropriate, including but not limited to the

 following:

              (a) There is an identity of interests between the debtor and the third party,
              usually an indemnity relationship, such that a suit against the non-debtor is,
              in essence, a suit against the debtor or will deplete the assets of the estate;
              (b) The non-debtor has contributed substantial assets to the reorganization;
              (c) The injunction is essential to reorganization, namely, the reorganization
              hinges on the debtor being free from indirect suits against parties who would
              have indemnity or contribution claims against the debtor;
              (d) The impacted class, or classes, has overwhelmingly voted to accept the
              plan;
              (e) The plan provides a mechanism to pay for all, or substantially all, of the
              class or classes affected by the injunction;
              (f) The plan provides an opportunity for those claimants who choose not to
              settle to recover in full;
              (g) The bankruptcy court made a record of specific factual findings that
              support its conclusions;
              (h) A close connection between the causes of action against the third party
              and the causes of action against the debtor; and
              (i) The plan of reorganization provides for payment of substantially all of




                                                  - 17 -
Case 19-30258-KLP           Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                          Desc Main
                                   Document     Page 18 of 28



              the claims affected by the injunction. 4

         In Behrmann, the Court also made clear that in order to support these types of releases,

 the Bankruptcy Court must “find facts sufficient to support its legal conclusion that a particular

 debtor’s circumstances entitle it to such relief.” Behrmann, 663 F.3d at 706-07. Indeed, in

 Behrmann, the Fourth Circuit reversed the bankruptcy court’s legal conclusion that the releases

 at issue there were “essential” and “integral” to the transactions contemplated in the Plan because

 the Court failed to support its conclusions with concrete factual findings. Id. at 708, 712-13

 (record citations omitted). 5 On remand, the Bankruptcy Court, applying the factors set forth in

 the Behrmann opinion, determined that the facts did not support allowing the releases. That

 finding was affirmed by both the District Court and the Fourth Circuit. National Heritage

 Foundation, Inc. v. Highbourne Foundation, 760 F.3d 344, 347, 352 (4th Cir. 2014). Thus, it is

 clear that a plan containing such release provisions cannot be confirmed in the absence of a

 significant evidentiary presentation demonstrating facts supporting such relief. Behrmann, 663

 F.3d at 713.

         A.       The Proposed “Opt-Out” Procedure Regarding the Releases is Insufficient to
                  Demonstrate Consent

         The Debtors appear to be taking the position that the third-party releases described in the

 Disclosure Statement and Plan are consensual under the circumstances. Under the Plan, the

 Disclosure Statement, and the Solicitation Procedures Motion, the third-party releases would be

 effective against any creditor or interest holder that, among other things:


 4
  The Fourth Circuit compiled this non-exhaustive list from Class Five Nev. Claimants v. Dow Corning Corp. (In re
 Dow Corning Corp.), 280 F.3d 649, 658 (6th Cir. 2002), and In re Railworks Corp., 345 B.R. 529, 536 (Bankr. D.
 Md. 2006). The Fourth Circuit described these factors as “instructive.” Behrmann, 663 F.3d at 712.
 5
   According to the Fourth Circuit, the Bankruptcy Court’s conclusions were “meaningless in the absence of specific
 factual findings explaining” them. Behrmann, 663 F.3d at 713. Thus, among the Fourth Circuit’s instructions to the
 Bankruptcy Court on remand was, “to set forth specific factual findings supporting its conclusions.” Id.



                                                      - 18 -
Case 19-30258-KLP          Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15               Desc Main
                                  Document     Page 19 of 28



       1. Votes in favor of the Plan;
       2. Is deemed to have accepted the Plan or enters into a settlement with the
           Debtors of their Claim and its treatment under the Plan;
       3. Abstains from voting on the Plan and does not “opt out” of the Third-Party
           Release Provisions;
        4. Votes to reject the Plan and does not “opt out” of the Third-Party Release
           Provisions; or
       5. Is deemed to reject the Plan and does not object to confirmation of the Plan.

 See Plan at Art.IX.B.2.

        Although some courts have permitted third-party releases in a Chapter 11 plan based

 upon consent alone, the Fourth Circuit does not appear to be one of those courts. In Behrmann,

 the Fourth Circuit stated that consent is one fact that the Court should consider in determining

 whether to permit third party releases. Behrmann, 663 F.3d at 712 (“No case has tolerated

 nondebtor release absent the finding of circumstances that may be characterized as unique.”).

 Even those cases that have allowed third-party releases based upon consent alone have varied on

 what is required to demonstrate consent. What courts have made clear, however, is that releases

 of non-debtors must be accompanied by the releasing creditors’ “unambiguous” consent. See In

 re Congoleum Corp., 362 B.R. 167, 194 (Bankr. D. N.J. 2007) (quoting In re Arrowmill Dev.

 Corp., 211 B.R. 297, 507 (Bankr. D. N.J. 1997) (for a release to be consensual, the creditor must

 have “unambiguously manifested assent to the release of the nondebtor from liability on its

 debt.”)). See also In re SunEdison, 576 B.R. 453 (Bankr. S.D. N.Y. 2017); In re Chassix

 Holdings, Inc., 533 B.R. 64 (Bankr. S.D.N.Y. 2015). In other words, silence is not consent

 when a party has no duty to speak. See SunEdison, 576 B.R. at 458.

        In In re Arrowmill Dev. Corp., one of the first to find consent as a stand-alone basis for

 allowing third-party releases, the court held that merely failing to vote or even merely voting for

 the plan was insufficient to demonstrate consent. Rather, the affected creditor must

 unambiguously manifest assent to the release:



                                                 - 19 -
Case 19-30258-KLP        Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                      Desc Main
                                Document     Page 20 of 28



           [I]t is not enough for a creditor to abstain from voting for a plan, or even to
           simply vote “yes” as to the plan. Rather the “validity of the release ... hinge[s]
           upon principles of straight contract law or quasi-contract law rather than upon
           the bankruptcy court’s confirmation order. Thus, the court must ascertain
           whether the creditor unambiguously manifested asset to the release of the
           nondebtor from liability on its debt.

           In this case, creditor Delliturri did not vote for the plan and clearly did not
           manifest any asset to have his claim against John Caglianone released.
           Accordingly [the release provisions of the plan] do not release Mr.
           Caglianone from any liability he may have had to Mr. Delliturri.

 211 B.R. at 507 (citations omitted).

        Similarly, in In re Washington Mutual, Inc., 442 B.R. 314, 355 (Bankr. D. Del. 2011), the

 court held that mere “opt out” procedures were insufficient, particularly with respect to creditors

 who did not return ballots:

           [T]he Court concludes that the opt out mechanism is not sufficient to support
           the third party releases anyway, particularly with respect to parties who do
           not return a ballot (or are not entitled to vote in the first place). Failing to
           return a ballot is not a sufficient manifestation of consent to a third party
           release. Therefore, the Court concludes that any third party release is
           effective only with respect to those who affirmatively consent to it by voting
           in favor of the Plan and not opting out of the third party releases.

 Id. at 355 (citations omitted). See also In re Specialty Equip. Cos., 3 F.3d 1043, 1047 (7th Cir.

 1993) (“Unlike the injunction created by the discharge of a debt, a consensual release does not

 inevitably bind individual creditors. It binds only those creditors voting in favor of the plan of

 reorganization. As a consequence, a creditor who votes to reject the Plan or abstains from voting

 may still pursue any claims against third-party nondebtors.”); In re Oneida Ltd., 351 B.R. 79, 94

 (Bankr. S.D.N.Y. 2006) (holding that the third-party release in the Plan was consensual and

 passed muster because it provided for releases by “checking a box” on the plan solicitation

 ballot); In re Zenith Elec. Corp., 341 B.R. 92, 111 (Bankr. D. Del. 1999) (holding a release of a

 third party’s claims “cannot be accomplished without the affirmative agreement of the creditor




                                                 - 20 -
Case 19-30258-KLP        Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                    Desc Main
                                Document     Page 21 of 28



 affected.”). But see In re Indianapolis Downs, LLC, 486 B.R. 286, 306 (Bankr. D. Del. 2013)

 (approving third party releases that bound certain unimpaired creditors who were deemed to

 accept the plan as well as impaired creditors who abstained from voting on the Plan or who voted

 to reject the plan and did not otherwise opt out of the releases).

        More recently, the court in In re Chassix Holdings, Inc. was faced with a similar issue

 and ultimately held that the releases would only apply to (a) any holder of a claim who voted to

 accept the plan and (b) any holder of a claim who voted to reject the plan but who affirmatively

 elected to provide the releases by checking the appropriate box on the ballot form – or, in other

 words, “opted in” the releases. 553 B.R. 64, 82 (Bankr. S.D.N.Y. 2015). With respect to

 creditors who were entitled to vote but abstained, the court noted:

            [U]nder the circumstances of this case it would be inappropriate to treat such
            inaction as a “consent” to third party releases. . . . The relatively small
            recoveries that were initially proposed, and the widely-publicized fact that
            other creditor groups had endorsed the proposed Plan, could easily have
            prompted an even higher-than-usual degree of inattentiveness or inaction
            among affected creditors in these cases. Furthermore, many creditors may
            simply have assumed that a package that related to the Debtors’ bankruptcy
            case must have related only to the dealings with the Debtors and would not
            affect their claims against other parties. Charging all inactive creditors with
            full knowledge of the scope and implications of the proposed third party
            releases, and implying a “consent” to the third party releases based on the
            creditors’ inactions, is simply not realistic or fair, and would stretch the
            meaning of “consent” beyond the breaking point.

 Id. at 80-81. See also In re Emerge Energy Services LP, 2019 WL 7634308, at 23

 (Bankr. D. Del. Dec. 5, 2019) (“[T]he Court cannot on the record before it find that the

 failure of a creditor or equity holder to return a ballot or Opt-Out Form manifested

 their intent to provide a release. Carelessness, inattentiveness, or mistake are three

 reasonable alternative explanations.”).

        “Opt out” procedures are problematic in that creditors may be “caught asleep at the




                                                 - 21 -
Case 19-30258-KLP        Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                      Desc Main
                                Document     Page 22 of 28



 switch.” If a creditor is truly consenting to the release provisions, then that creditor will have no

 problem “opting in” to the provision. As discussed above, Behrmann makes clear that third-

 party releases are to be approved only in extraordinary circumstances. Such releases are the

 exception, not the rule. If, however, the Court permits such releases by consent alone, and

 particularly by consent manifested merely by the failure to opt-out, those provisions will become

 the norm and will be included in every Chapter 11 Plan. Indeed, if the Court allows

 confirmation of plans including such provisions based solely on the failure to affirmatively “opt

 out,” there is no reason for a debtor to ever leave such a provision out of the plan since that

 debtor is likely to get at least a few creditors to inadvertently “consent” to the releases.

        If the Court is inclined to allow releases by consent alone, the Court should follow those

 courts that require strict evidence of actual consent by the affected parties. Said differently, the

 UST requests that the following changes be made to the Disclosure Statement, ballots, or Plan:

            •   The Disclosure Statement and the Plan should specify that any creditor or interest
                holder who abstains from voting or fails to return a ballot should not be deemed to
                have consented to the third-party releases.

            •   The Disclosure Statement, the Plan, and the ballots should be amended to provide
                that creditors classified as “unimpaired” should not be deemed to have consented
                to the third-party releases; rather, they should be given an option to “opt in” of the
                third-party releases.

            •   The Disclosure Statement, the Plan, and the ballots should be amended to provide
                that creditors who reject the plan do not have to opt-out of the releases; but rather
                should be deemed to have rejected the third-party releases as well.

            •   The Disclosure Statement and the Plan should be amended to provide that creditors
                who are deemed to have rejected the plan should have similarly be deemed to have
                rejected the third-party releases without having to object to the Plan.

 See In re Chassix Holdings, Inc., 533 B.R. 64 (Bankr. S.D.N.Y. 2015).




                                                 - 22 -
Case 19-30258-KLP          Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                  Desc Main
                                  Document     Page 23 of 28



           B. The Exculpation Clauses are Impermissibly Broad and Lack the Required
              Exception for Court Approved Suits.

           In addition to the fact that entitlement to the exculpation provisions has not been

 demonstrated, the exculpation clause here is impermissibly broad on its face because, inter alia,

 (i) it is too broad in respect to who is exculpated (for example, it exculpates entities such as the

 Disbursing Agent whose identity is not even disclosed and the prepetition lenders and their

 respective directors, officers, agents, advisors and professionals), (ii) it does not provide an

 exception allowing for suits against the exculpated parties where prior court approval is obtained,

 (iii) it does not contain a carve-out for acts or omissions that constitute gross negligence, breach

 of fiduciary duty, or willful violation of federal or state laws or regulations, and (iv) it does not

 include protection from the breaches or violations of their professional responsibilities.

           In In re National Heritage Foundation, Inc., 478 B.R. 216 (Bankr. E.D. Va. 2012), aff’d,

 National Heritage Foundation v. Highbourne Foundation, 760 F.3d 344 (4th Cir. 2014), the

 court addressed exculpation clauses such as the one in this Plan. There, the court recognized that

 exculpation provision are permissible only if they are “properly limited and not over broad.” Id.

 at 234.

           In order to avoid over-breadth, exculpation clauses must be:

              (a) narrowly tailored to meet the needs of the bankruptcy estate;
              (b) limited to parties who have performed necessary and valuable duties in
              connection with the case;
              (c) limited to acts and omissions taken in connection with the bankruptcy
              case; and
              (d) must not purport to release any pre-petition claims.

 Id. Here, the clause is not narrowly tailored to meet the needs of the bankruptcy estates and is

 not limited to parties who have performed necessary and valuable duties in connection with the

 cases. The exculpation is with respect to any act taken or omitted to be taken “before the




                                                  - 23 -
Case 19-30258-KLP        Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                  Desc Main
                                Document     Page 24 of 28



 Effective Date” but does not limit the exculpated actions to ones that occurred post-petition.

 Furthermore, the term “Representatives” is so broad that it encompasses neither creditors nor

 professionals and may involve people who had no direct involvement with any action taken

 during the pendency of the bankruptcy proceedings. Similarly, the Plan proposes to exculpate

 the Disbursing Agent and his or her respective agents – all entities that will not be in existence

 until after the effective date of the Plan. Thus, under the Fourth Circuit standards, these entities

 have no place in an exculpation clause.

        Finally, to be permissible, an exculpation clause must contain a “gatekeeper function by

 which the Court may, in its discretion, permit an action to go forward against the exculpated

 parties.” National Heritage, 478 B.R. at 234. The exculpation clause here contains no such

 exception. Accordingly, the Disclosure Statement should be amended to provide a legal

 justification for the Exculpation Clause sought to be included in the Plan.

        C.    The Release and Exculpation Clauses Contain no Carve-Out for Governmental
              Claims.

        To the extent that the Court allows for any releases or exculpation to the Debtors, the UST

 requests that language carving out Governmental claims from the proposed releases be included.

 At a minimum, the plan proponents must add language to the Disclosure Statement and Plan

 substantially in the form set forth below:

        Nothing in this Plan discharges, releases, precludes, or enjoins: (i) any liability to
        any Governmental Unit that is not a Claim; (ii) any Claim of a Governmental Unit
        arising on or after the Effective Date; (iii) any police or regulatory liability to a
        Governmental Unit on the part of any Entity as the owner or operator of property
        after the Effective Date; or (iv) any liability to a Governmental Unit on the part of
        any Person other than the Debtors. Nor shall anything in the Plan enjoin or
        otherwise bar a Governmental Unit from asserting or enforcing, outside this Court,
        any liability described in the preceding sentence. Nothing in this Plan divests any
        tribunal of any jurisdiction it may have law to adjudicate any defense based on this
        paragraph of the Plan.




                                                 - 24 -
Case 19-30258-KLP            Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                            Desc Main
                                    Document     Page 25 of 28



           D. Conclusion Regarding Release and Exculpation Provisions for the
              Purpose of the Hearing on the Disclosure Statement.

           While consideration of the release and exculpation provisions is, arguably, a matter for a

 confirmation hearing rather than a hearing on approval of a proposed disclosure statement, the

 absence of a discussion of the facts and factors germane to the appropriateness of the provisions

 deprives creditors of a meaningful understanding of the rationale, justification, and effect of the

 releases, and the likelihood that they will be approved. Those are the heart of the issue in

 disclosure. Moreover, because approval for the form of the ballots is being sought, the UST

 objects to their current form and requests that the Court deny the Solicitation Procedures Motion

 unless the ballots are amended as set forth above.

     VI.         The Plan Violates Section 503(c) of the Bankruptcy Code

           The Plan includes a provision regarding the continuance of severance and bonus programs:

           On the Effective Date, the Reorganized Debtors shall assume and ratify the
           Severance Plan 6 and establish the Emergence Benefit Programs, 7 which shall
           continue or replace the Existing Benefit Programs (in each case, on terms
           substantially similar to or more favorable to the Remaining Employees 8 than the
           Existing Benefit Programs). Following the Effective Date, the Reorganized Debtors
           shall not amend or modify the Severance Plan to reduce the severance amounts or
           otherwise modify any entitlements of either Insider Participant (as defined in the
           Omnibus Order) without the prior written consent of such Insider Participant.

 See Plan at Art. III.C; Disclosure Statement, Art. V.C.1 (Emphasis added). If this Court

 confirms the Plan, then on the Effective Date, the “Emergence Benefit Program” could be



 6
   “Severance Plan” is defined as “the severance plans and programs approved by the Bankruptcy Court pursuant to
 the Omnibus Order and any agreements entered into with the Remaining Employees to implement the terms of such
 plans and programs.” See Plan at Art. I.A.111.
 7
   “Emergence Benefit Programs” means “the Benefit Programs for the Remaining Employees after the Effective Date,
 including, without limitation, the Severance Plan and any other Existing Benefit Program that is assumed or otherwise
 replaced as contemplated by the Plan.” See Plan at Art. I.A.43 (Emphasis added).
 8
  “Remaining Employees” is defined as “the Debtors’ employees on the Effective Date that remain to the employed
 by the Reorganized Debtors.” See Plan at Art. I.A.104.



                                                        - 25 -
Case 19-30258-KLP        Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                 Desc Main
                                Document     Page 26 of 28



 ratified and put in place to provide the “Remaining Employees” with bonuses or

 severance payments not previously approved by prior order of the Court. Id.

        The Debtors bear the burden of establishing that any of the Emergence Benefit

 Programs satisfy all of the Bankruptcy Code’s requirements. See GT Advanced Tech., Inc.

 v. Harrington, 2015 WL 4459502, *5 (Bankr. D.N.H. July 21, 2015) (citing In re Hawker

 Beechcraft, Inc., 489 B.R. 308, 313 (Bankr. S.D.N.Y. 2012)). While the Debtors may

 argue that payment of any bonus or severance under the Emergence Benefit Programs

 would not be made until after confirmation; and thus they are not subject to section 503(c),

 the plain text of section 503(c) does not draw a distinction between awards made to insiders

 pre-confirmation versus post-confirmation. See 11 U.S.C. § 503(c)(1). Notably, because

 section 503(c) speaks to the allowance as well as the payment of obligations, it applies with

 equal force regardless of whether the payment is to be made by the debtor prior to plan

 confirmation, or whether the successor of the debtor is directed to make such a payment

 after emergence from bankruptcy. See In re AMR Corp., 490 B.R. 158, 167-68 (Bankr.

 S.D.N.Y. 2013); In re Dana Corp., 351 B.R. 96, 102 (Bankr. S.D.N.Y. 2006) (applying 11

 U.S.C. § 503(c) to bonus and severance payments that were to be made to debtor’s insider

 upon emergence from bankruptcy); In re TCI 2 Holdings, LLC, 428 B.R. 117, 171-72

 (Bankr. D.N.J. 2010) (holding severance provision invalid under section 503(c)(2)

 notwithstanding fact that severance was to be paid after plan effective date by reorganized

 debtor).

        Neither the Disclosure Statement nor Plan provide any information as to the identity

 or insider status of the recipients of any such Emergence Benefit Programs, the programs

 contemplated, the amounts of the bonus or severance to be paid out, and the metrics or




                                                - 26 -
Case 19-30258-KLP       Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                    Desc Main
                               Document     Page 27 of 28



 thresholds for any such payment. The language essentially gives the Reorganized Debtors

 the right to ratify or assume any Emergence Benefit Program that the Debtors put in place

 and/or modify such plan without Court approval. In short, it is a blank check which can be

 used to compensate unknown individuals with unknown amounts based on unknown

 performance metrics. Given the vague nature of the provision, it cannot be determined if

 the provision regarding the Emergence Benefit Programs, as described, implicates or is

 subject to 11 U.S.C. § 503(c). Accordingly, the Disclosure Statement should be amended

 to provide additional information regarding the bonus or severance programs contemplated

 for the Remaining Employees.

                      CONCLUSION AND RESERVATION OF RIGHTS

        In light of the foregoing, the Plan cannot be confirmed, as it fails to comply with Sections

 1122, 1123, and 1129(a)(9) of the Bankruptcy Code. Given that the Plan is incapable of

 confirmation, the Court should not approve the Disclosure Statement. See, e.g., In re GSC, Inc.,

 453 BR. 132. 1577 n.27 (Bankr. S.D.N.Y. 2011) (citing In re Quigley Co., 377 B.R. 110, 115

 (Bankr. S.D.N.Y. 2007) (“An unconfirmable plan is grounds for rejection of the disclosure

 statement; a disclosure statement that describes a plan patently unconfirmable on its fact should

 not be approved.”)). See also In re Robert’s Plumbing and Heating, LLC, 2011 WL 29722092

 (Bankr. D. Md. July 20, 2011) (same).

        The UST reserves his rights to object to other deficiencies at the hearing on the approval

 on the Disclosure Statement to the extent that the deficiencies in the Disclosure Statement are not

 resolved prior to then or to the extent that amended or additional documents filed after the date of

 this Objection are filed and raise the same or additional concerns as highlighted herein.




                                                - 27 -
Case 19-30258-KLP       Doc 1382 Filed 02/26/20 Entered 02/26/20 17:07:15                   Desc Main
                               Document     Page 28 of 28



        The UST also submits that, if applicable, the foregoing objections constitute objections to

 the confirmation of the Plan.

                                             Respectfully submitted,


                                                       JOHN P. FITZGERALD, III
                                                       Acting United States Trustee
                                                       Region Four

                                                       By: /s/ Kenneth N. Whitehurst, III
                                                       Kenneth N. Whitehurst, III
                                                       Assistant United States Trustee




                                 CERTIFICATE OF SERVICE


 I hereby certify that, on February 26, 2020, a true copy of the foregoing was delivered via
 electronic mail pursuant to the Administrative Procedures of the CM/ECF System for the United
 States Bankruptcy Court for the Eastern District of Virginia to all necessary parties.

                                                       /s/ Kenneth N. Whitehurst, III
                                                       Kenneth N. Whitehurst, III




                                              - 28 -
